Exhibit 10.1

PREMIERE GLOBAL SERVICES, INC.
FIFTH AMENDMENT TO
FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     This Fifth Amendment to the Fourth Amended and Restated Employment
Agreement (the “Fifth Amendment”) is made and entered into by and between
Premiere Global Services, Inc., a Georgia corporation (the “Company”), and
Boland T. Jones (the “Executive”), dated as of May 31, 2011.

     WHEREAS, the Company and the Executive entered into that certain Fourth
Amended and Restated Executive Employment Agreement dated as of April 18, 2005,
which was amended on September 15, 2006, December 21, 2007, December 23, 2008
and January 13, 2010 (collectively, the “Original Agreement”); and

     WHEREAS, the Company and the Executive desire to amend the Original
Agreement as set forth herein.

     NOW, THERERFORE, in consideration of and reliance upon the foregoing and
other good and valuable consideration, the adequacy and sufficiency of which are
hereby acknowledged, the Company and the Executive hereby amend the Original
Agreement as follows:

     1. Section 3 of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

          “Intentionally left blank.”

     2. Except as otherwise provided herein, the terms and conditions of the
Original Agreement shall remain in full force and effect.

     IN WITNESS WHEREOF, the parties have executed this Fifth Amendment as of
the date hereof.

PREMIERE GLOBAL SERVICES, INC. EXECUTIVE     By:   /s/ Scott Askins Leonard /s/
Boland T. Jones   Scott Askins Leonard Boland T. Jones   Its: SVP – Legal and
General Counsel  

1

--------------------------------------------------------------------------------